Citation Nr: 0824343	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  03-08 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2003, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claims file.

In March 2004, the claim was remanded for additional 
evidentiary development.

In a January 2007 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  In February 2008, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs submitted a Joint Motion For to Vacate in Part and 
Remand.  In a February 2008 Order, the Court granted the 
motion, vacated the January 2007 Board decision, and remanded 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  Pes planus was recorded on an October 1976 entrance 
examination and, hence, the veteran's feet were not of sound 
condition at induction into active duty.

2.  The veteran's preexisting bilateral foot disorder, 
identified as pes planus, did not increase in severity during 
his period of active duty service.

3.  A lumbar spine disability was not caused by a service-
connected disorder, was first manifested many years after the 
veteran's period of service, and is not related to service.

4.  A bilateral knee disorder was not caused by a service-
connected disorder, was first manifested many years after the 
veteran's period of service, and is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A lumbar spine disability is not proximately due to or 
the result of a service-connected disability, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A bilateral knee disorder is not proximately due to or 
the result of a service-connected disability, was not 
incurred in or aggravated by active service, and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, VA sent the 
veteran and his representative a pre-adjudicatory notice 
letter in October 2002, which specifically notified them of 
the substance of the VCAA, including the types of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R.        § 3.159(b), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence that VA will seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim was recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008) 
(applicable to all claims for benefits pending before VA on 
or filed after May 20, 2008).  The veteran and his 
representative were also sent an additional development 
letter in May 2004 that notified them of the status of the 
veteran's claims.

Also, during the pendency of this appeal, the Court issued 
the decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, to specifically 
include that a disability rating and an effective date will 
be assigned if service connection is awarded.  Here, VA 
provided the veteran corrective notice in October 2006, which 
explained the information and evidence needed to establish an 
initial disability rating and effective date, as outlined in 
Dingess.  In any event, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  As such, despite any deficiency as either 
timing or content of the notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran.

Second, VA has a duty to under VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  There has also been 
substantial compliance with the duty to assist.  The record 
in this case includes service medical records, post service 
private and VA medical records, and statements and testimony 
from the claimant.  VA made all reasonable efforts to assist 
the veteran in the development of the claims and notified him 
of the information and evidence necessary to substantiate the 
claim.  In this regard, it is noted that numerous attempts 
were made to obtain additional service medical records, to no 
avail.  See Supplemental Statement of the Case, dated March 
23, 2005.

The Board also notes that, as indicated in an August 2005 
Report of Contact, a review of the veteran's claims file 
disclosed a March 1996 letter showing that the veteran had 
filed a claim for disability benefits under the Social 
Security Act.  Records from the Social Security 
Administration (SSA) must be obtained, and appropriate 
consideration and weight must be given to them.  See 38 
C.F.R. § 3.159; see also Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency, 
including Social Security Administration (SSA) records.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  38 
C.F.R. § 3.159(c)(2).

If after continued efforts to obtain Federal records VA 
concludes that it is reasonably certain they do not exist or 
further efforts to obtain them would be futile, VA must 
provide the claimant with oral or written notice of that 
fact.  The notice must contain the following information: (i) 
The identity of the records VA was unable to obtain; (ii) An 
explanation of the efforts VA made to obtain the records; 
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of record 
unless the claimant submits the records VA was unable to 
obtain; and (iv) A notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(1).

In the instant case, VA requested the veteran's records from 
the SSA in October 2005, and did not receive a response.  It 
again requested such records from SSA in March 2006.  In a 
response dated in April 2006, SSA stated that the veteran to 
date was not entitled to disability or Supplemental Security 
Income benefits, and that SSA presently had no medical on 
file.

In its April 2006 Supplemental Statement of the Case (SSOC), 
the Agency of Original Jurisdiction (AOJ) specifically noted 
that the evidence of record now contained a "[n]egative 
response from Social Security Administration concerning 
records request, dated April 3, 2006."  It its "Reasons and 
Bases" for continuing to deny the veteran's service 
connection claims, the AOJ stated the following for each 
claim: "We contacted the Social Security Administration 
concerning disability benefits, and received a negative reply 
that stated you are not entitled to receive Social Security 
Disability benefits."  The April 2006 notice letter 
accompanying the April 2006 SSOC informed the veteran and his 
representative that the SSOC contained any changes or 
additions to the original Statement of the Case, that the 
veteran had a period of 60 days to make any comment he wished 
concerning the additional information before his case was 
returned to the Board, that if no additional information was 
received from the veteran within 60 days his case would be 
returned to the Board for review of the issues on appeal, 
that the Board would provide the veteran with a copy of its 
decision, and that, if the veteran felt that he had stated 
his case completely, he should let the AOJ know so they it 
could forward his appeal to the Board.

In May 2006 the veteran responded that he wished to waive the 
60-day due process period, and that he wished his appeal to 
be forwarded to the Board. 

The Board notes VA's duty to make as many requests as are 
necessary to obtain relevant SSA records.  However, in light 
of SSA's April 2006 response stating that the veteran to date 
was not entitled to disability or Supplemental Security 
Income benefits, and that SSA presently had no medical on 
file, thereby documenting that such records do not exist, it 
was not improper for VA to conclude that no further efforts 
were required to obtain such records, and that further 
efforts to obtain them would be futile, pursuant to 38 C.F.R. 
§ 3.159(c)(2).

The Board acknowledges that there is no indication in the 
record that, prior to issuing its April 2006 SSOC, VA 
provided the veteran with oral or written notice of the fact 
that VA concluded that it was reasonably certain that his SSA 
records either did not exist or that further efforts to 
obtain them would be futile, as it was required to do under 
38 C.F.R. § 3.159(e)(1).

However, the Board finds that any prejudice to the veteran by 
such lack of notice was cured by way of the AOJ's April 2006 
SSOC and accompanying notice letter.  The April 2006 SSOC 
clearly informed the veteran that VA attempted to obtain his 
SSA records, but concluded that it was unable to do so after 
receiving a negative response from SSA.  Specifically, the 
SSOC identified the SSA records that VA was unable to obtain 
as "records" of the "Social Security Administration," 
specifically those "concerning disability benefits."  The 
April 2006 SSOC also informed the veteran that the efforts VA 
made to obtain the SSA records included "contact[ing] the 
Social Security Administration," and making a "records 
request."  Furthermore, the April 2006 SSOC and notice 
letter, in informing the veteran that VA was continuing to 
deny his claims in light of VA's inability to obtain any SSA 
records, and that if no additional information was received 
from the veteran within 60 days his case would be returned to 
the Board for review of the issues on appeal and a decision, 
provided substantial notice that VA would decide the claim 
based on the evidence of record unless the claimant submitted 
the records VA was unable to obtain, and that the veteran was 
ultimately responsible for providing the evidence.

Therefore, although VA erred in failing to provide the 
veteran notice meeting the requirements of 38 C.F.R. 
§ 3.159(e)(1) after it concluded that further efforts to 
obtain SSA records would be futile, the April 2006 SSOC and 
accompanying notice letter cured any such error by providing 
information from which a reasonable person would be able to 
ascertain (1) the identity of the records VA was unable to 
obtain, (2) what efforts VA made to obtain the records, (3) 
what further action VA would take regarding the veteran's 
claims, including that VA would decide such claims based on 
the evidence of record unless the claimant submitted 
additional records to VA, and (4) that the veteran was 
ultimately responsible for providing the evidence to 
substantiate his claim.  After being informed of the time 
period for which he could submit such evidence, the veteran 
responded by waiving the time period and requesting that his 
appeal be forwarded to the Board for review and a decision.  
Similarly, this analysis would also apply to the information 
that VA provided the veteran in the March 2005 SSOC and the 
accompanying notice letter, concerning the negative responses 
received by VA from the base hospitals at Camp Pendleton and 
Paris Island, the Norfolk Naval Shipyard Branch Medical 
Clinic and the National Personnel Records Center.  Thus, as 
VA's error under 38 C.F.R. § 3.159(e)(1) was cured, and there 
is no reason to believe a different result would have been 
obtained had the error not occurred, the Board finds that the 
veteran will not be prejudiced by final decisions by the 
Board on the merits of the issues on appeal.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  Hence, a 
remand for additional development in this regard is not 
warranted.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2007).  In this case, the evidence of record is 
sufficient to make a decision without obtaining additional VA 
evaluations.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as 
degenerative changes to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

A. Historical Background

The appellant contends that he has bilateral pes planus that 
was aggravated by service, and, as a result, he developed 
back and bilateral knee disorders.

The service medical records available for review reflect that 
pes planus was noted during an October 1976 entrance 
examination.  The records also show that the veteran 
complained of bilateral foot pain in November 1976, at which 
time the examiner noted flat feet and recorded an impression 
of strain from feet.  The Board observes that the appellant's 
service medical records may be incomplete as they do not 
contain a separation examination report. In this regard, at 
the June 2003 videoconference hearing, the appellant 
testified that he was fairly certain that he underwent a 
separation examination but was uncertain as to whether he 
complained of foot problems at that time.  He also reported 
treatment at base hospitals in South Carolina and Virginia.  
Attempts to obtain additional service medical records and 
records from these base hospitals and the Social Security 
Administration proved unsuccessful.  However, additional VA 
treatment records were added to the claim subsequent to the 
2004 remand.  A summarization of all post service treatment 
records is provided below.

Post service VA records include an entry from May 1990. At 
that time, the veteran was seen for right knee pain that had 
been present for 3 weeks.  This occurred after lifting heavy 
weights.  There was effusion and an unsteady knee with full 
range of motion.  In November 1991, the veteran reported 
right hip, right leg, and right foot pain. X-rays were 
negative for any abnormalities.  In December 1991, he was 
seen for right foot pain. X-rays showed a calcaneal spur with 
a spur at the talonavicular region.  Pes planus was not 
noted.  In March 1992, inflammation of the plantar foot 
muscles, right heel, was noted.

The veteran was seen in April 1992 for complaints of low back 
pain associated with a Worker's Compensation claim.  He 
reported pulling a muscle in his back when moving boxes in a 
store room.  This resulted in groin pain and muscle spasms.  
X-rays showed degenerative changes in the lumbar spine.  In 
June 1992, the veteran gave a history of a low back injury at 
work one year earlier.

In September and October 1993, the appellant was seen for 
recurrent left knee swelling and pain.  Additionally 
treatment records reflect that he was treated in November 
1995 for complaints of low back pain with lifting.

Subsequently dated VA treatment records show that the veteran 
was seen in May 1998 for right knee giving way when pulling a 
cart up some stairs.  The diagnosis was strained medial 
collateral ligament.  In September 1998, he reported pain of 
about one month.  The entry indicated that he worked for a 
moving company and complained of instability.  There was no 
swelling but the right knee was painful.

Records from early February 1999 show that the veteran was 
involved in a motor vehicle accident resulted in back pain.  
The veteran gave a history of experiencing back problems in 
the past.  The diagnosis was acute flare of back pain.  In a 
follow-up report from later in the month, it was noted that 
the veteran had a medical history significant for a herniated 
disc at L4-L5 which required absence from work for one year 
back in 1991.  The note indicated that current back pain 
resulted when his vehicle hit the back of another vehicle.  
In a March 1999 entry, it was noted that his back problems in 
1991 resulted from a motor vehicle accident.  This time there 
was back pain from reinjury to the back.  It was noted in 
August 1999 that the veteran moved furniture for a living and 
was trying to find another job due to back problems.  In 
September 1999, he was again seen for back complaints.  Use 
of stronger medications was discussed but the danger of 
dependency was considered in militating against such pain 
relief.  In October 2001, it was noted that the veteran had 
not been seen for 18 months.  He had been involved in another 
motor vehicle accident and had injured his neck and reinjured 
his back.  The diagnosis was chronic low back pain secondary 
to herniated disc of 1991.  In an April 2002 entry, it was 
noted that he was no longer driving a truck due to the recent 
accident.  His back symptoms were reported to be resolving.

VA records dated in 2002 show treatment for left knee pain.  
In August of that year, the veteran complained of pain with 
walking or bending.  The history of the motor vehicle 
accident was noted, as was resulting injury to the shoulders 
and knees.  The left knee showed mild edema, but there was no 
instability.  He had full range of motion and intact 
ligaments.  X-rays of the left knee were unremarkable.  His 
complaints continued in November and December 2002.  A 
magnetic resonance imaging (MRI) of the let knee in December 
2002 showed a tear of the posterior horn of the medial 
meniscus.  Minimal degenerative changes were also noted.

In April 2003, the veteran reported chronic back, knee, and 
foot pain.  These were noted to be stable.  It was noted that 
the veteran felt that his knee problems were the result of 
foot and ankle injuries in service.  Additional VA records 
dated through 2006 show treatment for various conditions.  It 
was noted on one occasion that the veteran had cancelled knee 
surgery on two occasions.

B. Analysis

1. Bilateral Pes Planus

With respect to the veteran's claim of entitlement to service 
connection for a bilateral foot disorder, to include pes 
planus, the Board notes that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he entered 
into military service except for conditions noted on the 
entrance examination, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. §§ 1137, 1153.

As noted earlier, the service medical records show that, in 
the service entrance October 1976 examination report, the 
veteran was noted to have pes planus.  Inasmuch as the 
veteran's feet were not of sound condition upon entry into 
service, the veteran is not entitled to the presumption of 
soundness, and service connection may only be granted upon a 
showing of aggravation.  See Paulson v. Brown, 7 Vet. App. 
466, 468; see generally Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004) (explaining that if a preexisting 
condition is noted upon entry into service, the claim is one 
for service-connected aggravation of that condition).

In this respect, the veteran has not presented evidence that 
shows his bilateral foot disorder increased in severity 
during service.  The service medical records indicate that 
the veteran was seen on one occasion in November 1976 for 
complaints regarding his feet and strain in the feet was 
assessed.  However, no other complaints of treatment for foot 
problems were noted in service.  Thus, the service medical 
records show no increase in the veteran's preexisting 
bilateral foot disorder during active duty to support a 
finding of aggravation.

After service, the veteran indicates that his feet bothered 
him.  However, there is no report of additional foot problems 
until many, many years after service.  Specifically, 
additional foot complaints were not recorded until 1991.  A 
spur was noted.  Inflammation of the plantar foot muscles, 
right heel, was noted in 1992.  There is no objective report 
of record that associates any of his post service foot 
complaints with his active service.  Moreover, other than the 
veteran, no other person, to include medical personnel, has 
indicated that aggravation of his flat feet occurred during 
service.

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons discussed above, the Board determines that 
the record evidence supports a finding that the veteran's pes 
planus was noted upon his entry into service, and that this 
preexisting bilateral foot disorder did not increase in 
severity during such service.  Accordingly, entitlement to 
the claim for service connection for a bilateral foot 
disorder, pes planus, is not warranted.

2. A Lumbar Spine Disability and a Bilateral Knee Disorder

Primarily, it is the veteran's contention that he incurred a 
low back disability and a bilateral knee disability either as 
a direct result of in-service injuries or as secondary to 
foot and ankle injuries in service.

The competent medical evidence of record establishes that the 
veteran has current low back and bilateral knee disabilities.  
He has been shown to have a torn medial meniscus in the left 
knee as well as degenerative changes.  Degenerative changes 
have also been reported in the lumbar spine.  Post service 
records show recurrent right knee complaints.

What is not shown, however, is competent evidence of a link 
between the low back and the bilateral knee disabilities and 
any incidence of service.  The veteran's own implied 
assertions that his current disabilities are proximately due 
to flat feet are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Moreover, it has been 
determined that his preexisting flat feet were not aggravated 
during service.  Thus, that disability is not a service-
connected disability.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu, supra.  The veteran has not submitted any medical 
evidence which supports his contentions.

The Board has also considered whether service connection is 
warranted for a low back and bilateral knee disability on a 
direct basis.  There simply is no evidence of a knee or back 
disability in service.  Moreover, the record reflects that it 
was many years after service before chronic back or knee 
problems were indicated.  And, as for the back, this was 
after numerous motor vehicle accidents in which he reported 
resulting back problems.

The evidence of record shows that the veteran first began to 
have complaints of back pain and knee problems in the 1990s, 
over 10 years after service separation.  There is no 
competent evidence which relates the low back disability or 
any knee disability to any injury, incident, or disease in 
service.  Since there is no favorable evidence in this 
regard, the preponderance of the evidence is against the 
claim for service connection for low back and knee 
disabilities on a direct and secondary basis, and the claims 
are denied.  Gilbert, supra, 1 Vet. App. at 54.



ORDER

Service connection for bilateral pes planus is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


